DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4, 6 and 18, the metes and bounds of the relative descriptor “high” is not defined by at least the Applicants’ claims, and this descriptor (therefore) renders claims 4, 6 and 18 vague and indefinite.
In claims 7 and 18, the phrase “typically to be about 50 micrometers” renders these claims vague and indefinite because the recitation of this phrase is tantamount to providing an additional and narrower statement of the previously disclosed broader range “the droplets of the first and second liquids to vary between 20 and 200 micormeters” within the same claim – and such a recitation of a narrower statement of a broader disclosure of a range within the same claim is prohibited in U. S. patent practice.

Allowable Subject Matter
The international examiner has offered at least WO 2015 106 355 A1 and also CN 105 833 695 B as alleged anticipatory “X”-type references in the Written Opinion associated w/ PCT/SE2020/050237 (i. e. the Applicants’ parent application).  This WO 2015 106 355 A1 describes a marine exhaust gas purification system and method that includes the features of providing a wet scrubber that is equipped w/ a quencher and also a pre-treater as well as an impingement basket and also a demister (please note at least the abstract as well as the figure printed on the face of this WO 2015 106 355 A1).  This CN 105 833 695 B describes a method and system for purifying an exhaust gas that includes the features of spraying an ozone effluent into the exhaust gas that also has the capability of cooling the exhaust gas (as well as oxidizing impurities), passing the exhaust gas through a “supergravity reactor” and (thereafter) demisting the exhaust gas (please note at least paragraph number 12 in the English translation associated w/ this CN 105 833 695 B).
	The search of the U. S. examiner produced US 2016 0 332 113 A1 (which is the English equivalent of WO 2015 106 355 A1).
	However (at a minimum), neither of these WO 2015 106 355 A1, CN 105 833 695 B or US 2016 0 332 113 A1 references teach or suggest the Applicants’ claimed provision and use of the claimed “centrifugal separator” and/or step of centrifugally separating the droplets – as called for in all of the Applicants’ independent claims.  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) based on the teachings provided in these WO 2015 106 355 A1, CN 105 833 695 B and US 2016 0 332 113 A1 references (either alone or combined w/ other art).  Therefore, all of the Applicants’ claims are allowed over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736